         Case 2:19-cv-04019-CDJ Document 21 Filed 11/19/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

OSSIE TRADER,                    :
      Petitioner,                :
                                 :                              CIVIL ACTION
     v.                          :                              NO.: 19-4019
                                 :
UNITED STATES PAROLE COMMISSION, :
     Respondent.                 :

                                         ORDER

       AND NOW, on this 19th day of November, 2020, Petitioner’s Petition for Writ of Habeas

Corpus (ECF No. 1) is DENIED and his related Motions to Amend (ECF Nos. 7, 10, 12, 13) are

dismissed as moot in accordance with the Court’s accompanying Memorandum.




                                                        BY THE COURT:



                                                         /s/ C. Darnell Jones, II
                                                        C. DARNELL JONES, II J.
